Title: To James Madison from James Monroe, 7 December 1819
From: Monroe, James
To: Madison, James


Dear Sir
Washington Decr 7. 1819
I send you a copy of the message which has just been sent in to Congress. The affair with Spain has been plac’d on the best ground, that great consideration had suggested, and we hope that it may be managed, in a manner, to secure the object desir’d, without war. I have reason to think, that the efforts of several powers, will be exerted, on that side; those of France, certainly will be; and it is understood that those of Russia, will be, if the course suggested is pursued. I expected to have been able to say more, but that I find is impossible. Your friend
James Monroe
